Exhibit 10.2

 

TRUST AGREEMENT

 

Between

 

 

dj Orthopedics, LLC

 

And

 

FIDELITY MANAGEMENT TRUST COMPANY

 

 

dj Orthopedics Executive Deferred Compensation Plan

 

 

TRUST

 

 

Dated as of October 1, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

 

 

 

1

Definitions

 

 

 

 

2

Trust

 

(a)

Establishment

 

(b)

Grantor Trust

 

(c)

Trust Assets

 

(d)

Non-Assignment

 

 

 

 

3

Payments to Sponsor

 

 

 

 

4

Disbursements

 

(a)

Directions from Administrator

 

(b)

Limitations

 

 

 

 

5

Investment of Trust

 

(a)

Selection of Investment Options

 

(b)

Available Investment Options

 

(c)

Investment Directions

 

(d)

Funding Mechanism

 

(e)

Mutual Funds

 

(f)

Trustee Powers

 

 

 

 

6

Recordkeeping and Administrative Services to Be Performed

 

(a)

General

 

(b)

Accounts

 

(c)

Inspection and Audit

 

(d)

Effect of Plan Amendment

 

(e)

Returns, Reports and Information

 

 

 

 

7

Compensation and Expenses

 

 

 

 

8

Directions and Indemnification

 

(a)

Identity of Administrator

 

(b)

Directions from Administrator

 

(c)

Directions from Participants

 

(d)

Indemnification

 

(e)

Survival

 

 

 

 

9

Resignation or Removal of Trustee

 

(a)

Resignation and Removal.

 

(b)

Termination

 

(c)

Notice Period

 

(d)

Transition Assistance

 

(e)

Failure to Appoint Successor

 

 

 

 

10

Successor Trustee

 

(a)

Appointment

 

(b)

Acceptance

 

(c)

Corporate Action

 

 

 

 

11

Resignation, Removal, and Termination Notices

 

 

 

 

12

Duration

 

 

i

--------------------------------------------------------------------------------


 

13

Insolvency of Sponsor

 

 

 

 

14

Amendment or Modification

 

 

 

 

15

Electronic Services

 

 

 

 

16

General

 

(a)

Performance by Trustee, its Agents or Affiliates

 

(b)

Entire Agreement

 

(c)

Waiver

 

(d)

Successors and Assigns

 

(e)

Partial Invalidity

 

(f)

Section Headings

 

 

 

 

17

Assignment

 

 

 

 

18

Force Majeure

 

 

 

 

19

Confidentiality

 

 

 

 

20

Governing Law

 

(a)

Massachusetts Law Controls

 

(b)

Trust Agreement Controls

 

 

ii

--------------------------------------------------------------------------------


 

  TRUST AGREEMENT, dated as of October 1, 2005, between dj Orthopedics, LLC a
Delaware corporation, having an office at 2985 Scott Street, Vista, CA 92081
(the “Sponsor”), and FIDELITY MANAGEMENT TRUST COMPANY, a Massachusetts trust
company, having an office at 82 Devonshire Street, Boston, Massachusetts 02109
(the “Trustee”).

 

WITNESSETH:

 

WHEREAS, the Sponsor is the sponsor of the dj Orthopedics Executive Deferred
Compensation Plan (the “Plan”); and

 

WHEREAS, the Sponsor wishes to establish an irrevocable trust and to contribute
to the trust assets that shall be held therein, subject to the claims of
Sponsor’s creditors in the event of Sponsor’s Insolvency, as herein defined,
until paid to Participants and their beneficiaries in such manner and at such
times as specified in the Plan; and

 

WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Plan as an unfunded
plan maintained for the purpose of providing deferred compensation for a select
group of management or highly compensated employees for purposes of Title I of
the Employee Retirement Income Security Act of 1974 (“ERISA”); and

 

WHEREAS, it is the intention of the Sponsor to make contributions to the trust
to provide itself with a source of funds to assist it in the meeting of its
liabilities under the Plan; and

 

WHEREAS, the Trustee is willing to hold and invest the aforesaid plan assets in
trust among several investment options selected by the Sponsor; and

 

WHEREAS, the Sponsor wishes to have the Trustee perform certain ministerial
recordkeeping and administrative functions under the Plan; and

 

WHEREAS, dj Orthopedics, LLC (the “Administrator”) is the administrator of the
Plan; and

 

WHEREAS, the Trustee is willing to perform recordkeeping and administrative
services for the Plan if the services are purely ministerial in nature and are
provided within a framework of plan provisions, guidelines and interpretations
conveyed in writing to the Trustee by the Administrator.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements set forth below, the Sponsor and the Trustee agree as
follows:

 

1

--------------------------------------------------------------------------------


 

1                         Definitions

 

The following terms as used in this Trust Agreement have the meaning indicated
unless the context clearly requires otherwise:

 

(a)                      “Administrator” shall mean, with respect to the Plan,
the person or entity which is the “administrator” of such Plan.

 

(b)                     “Agreement” shall mean this Trust Agreement, as the same
may be amended and in effect from time to time.

 

(c)                        “Business Day” shall mean any day on which the New
York Stock Exchange (NYSE) is open.

 

(d)                     “Code” shall mean the Internal Revenue Code of 1986, as
it has been or may be amended from time to time.

 

(e)                      “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as it has been or may be amended from time to time.

 

(f)                        “Fidelity Mutual Fund” shall mean any investment
company advised by Fidelity Management & Research Company or any of its
affiliates.

 

(g)                     “Mutual Fund” shall refer both to Fidelity Mutual Funds
and Non-Fidelity Mutual Funds.

 

(h)                     “Non-Fidelity Mutual Fund” shall mean certain investment
companies not advised by Fidelity Management & Research Company or any of its
affiliates.

 

(i)                         “Participant” shall mean, with respect to the Plan,
any employee (or former employee) with an account under the Plan, which has not
yet been fully distributed and/or forfeited, and shall include the designated
beneficiary(ies) with respect to the account of any deceased employee (or
deceased former employee) until such account has been fully distributed and/or
forfeited.

 

(j)                         “Permissible Investment” shall mean the investments
specified by the Employer as available for investment of assets of the Trust and
agreed to by the Trustee and the Prototype Sponsor. The Permissible Investments
under the Plan shall be listed in the Service Agreement.

 

(k)                      “Plan” shall mean the dj Orthopedics Executive Deferred
Compensation Plan.

 

(l)                         “Reconciliation Period” shall mean the period
beginning on the date of the initial transfer of assets to the Trust and ending
on the date of the completion of the reconciliation of Participant records.

 

(m)                   “Reporting Date” shall mean the last day of each calendar
quarter, the date as of which the Trustee resigns or is removed pursuant to this
Agreement and the date as of which this Agreement terminates pursuant to
Section 9 hereof.

 

(n)                     “Service Agreement” shall mean the agreement between the
Trustee and the Sponsor for the Trustee, through certain affiliates and related
companies, to provide administrative and recordkeeping services for the Plan.

 

(o)                     “Sponsor” shall mean dj Orthopedics, LLC a Delaware
corporation, or any successor to all or substantially all of its businesses
which, by agreement, operation of law or otherwise, assumes the responsibility
of the Sponsor under this Agreement.

 

(p)                     “Trust” shall mean the dj Orthopedics Executive Deferred
Compensation Plan Trust, being the trust established by the Sponsor and the
Trustee pursuant to the provisions of this Agreement.

 

(q)                     “Trustee” shall mean Fidelity Management Trust Company,
a Massachusetts trust company and any successor to all or substantially all of
its trust business.  The term Trustee shall also include any successor trustee
appointed pursuant to this agreement to the extent such successor agrees to
serve as Trustee under this Agreement.

 

2

--------------------------------------------------------------------------------


 


2                 TRUST

 


(A)          ESTABLISHMENT

 

The Sponsor hereby establishes the Trust, with the Trustee.  The Trust shall
consist of an initial contribution of money or other property acceptable to the
Trustee in its sole discretion, made by the Sponsor or transferred from a
previous trustee under the Plan, such additional sums of money as shall from
time to time be delivered to the Trustee under the Plan, all investments made
therewith and proceeds thereof, and all earnings and profits thereon, less the
payments that are made by the Trustee as provided herein, without distinction
between principal and income.  The Trustee hereby accepts the Trust on the terms
and conditions set forth in this Agreement.  In accepting this Trust, the
Trustee shall be accountable for the assets received by it, subject to the terms
and conditions of this Agreement.

 


(B)          GRANTOR TRUST

 

The Trust is intended to be a grantor trust, of which the Sponsor is the
grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Code, as amended, and shall be construed accordingly.

 


(C)          TRUST ASSETS

 

The principal of the Trust, and any earnings thereon shall be held separate and
apart from other funds of the Sponsor and shall be used exclusively for the uses
and purposes of Participants and general creditors as herein set forth. 
Participants and their beneficiaries shall have no preferred claim on, or any
beneficial ownership interest in, any assets of the Trust.  Any rights created
under the Plan and this Trust Agreement shall be mere unsecured contractual
rights of Participants and their beneficiaries against the Sponsor.  Any assets
held by the Trust will be subject to the claims of the Sponsor’s general
creditors under federal and state law in the event of Insolvency, as defined in
this Agreement.

 


(D)          NON-ASSIGNMENT

 

Benefit payments to Participants and their beneficiaries funded under this Trust
may not be anticipated, assigned (either at law or in equity), alienated,
pledged, encumbered, or subjected to attachment, garnishment, levy, execution,
or other legal or equitable process.

 


3                 PAYMENTS TO SPONSOR

 

Except as provided under this Agreement, the Sponsor shall have no right to
retain or divert to others any of the Trust assets before all payment of
benefits have been made to the Participants and their beneficiaries pursuant to
the terms of the Plan.

 


4                 DISBURSEMENTS

 


(A)          DIRECTIONS FROM ADMINISTRATOR

 

(i)                         If it is indicated in the Service Agreement that the
Trustee will make distributions of Plan benefits directly to Participants and
beneficiaries, the Trustee shall disburse monies to Participants and their
beneficiaries for benefit payments in the amounts that the Administrator directs
from time to time in writing.  The Trustee shall have no responsibility to
ascertain whether the Administrator’s direction complies with

 

3

--------------------------------------------------------------------------------


 

the terms of the Plan or of any applicable law.  The Trustee shall be
responsible for Federal or State income tax reporting or withholding with
respect to such Plan benefits.  The Trustee shall not be responsible for FICA
(Social Security and Medicare), any Federal or State unemployment or local tax
with respect to Plan distributions.

 

(ii)                    If it is indicated in the Service Agreement that the
Sponsor shall be responsible for making distributions of benefits to
Participants and beneficiaries, then the Trustee shall disburse monies to the
Administrator for benefit payments in the amounts that the Administrator directs
from time to time in writing.  The Trustee shall have no responsibility to
ascertain whether the Administrator’s direction complies with the terms of the
Plan or any applicable law.  The Trustee shall not be responsible for: 
(1) making benefit payments to Participants under the Plan, (2) any Federal,
State or local income tax reporting or withholding with respect to such Plan
benefits, and (3) FICA (Social Security and Medicare) or any Federal or State
unemployment tax with respect to Plan distributions.

 


(B)          LIMITATIONS

 

The Trustee shall not be required to make any disbursement in excess of the net
realizable value of the assets of the Trust at the time of the disbursement. 
The Trustee shall not be required to make any disbursement in cash unless the
Administrator has provided a written direction as to the assets to be converted
to cash for the purpose of making the disbursement.

 


5                 INVESTMENT OF TRUST


 


(A)          SELECTION OF INVESTMENT OPTIONS


 

The Trustee shall have no responsibility for the selection of investment options
under the Trust and shall not render investment advice to any person in
connection with the selection of such options.

 


(B)          AVAILABLE INVESTMENT OPTIONS


 

The Sponsor shall direct the Trustee as to what investment options the Trust
shall be invested in (i) during the Reconciliation Period, and (ii) following
the Reconciliation Period, subject to the following limitations.  The Sponsor
may determine to offer as investment options only Permissible Investments as
described in the Service Agreement; provided, however, that the Trustee shall
not be considered a fiduciary with investment discretion.  The Sponsor may add
or remove investment options with the consent of the Trustee and upon mutual
amendment of the Service Agreement to reflect such additions.

 


(C)          INVESTMENT DIRECTIONS


 

In order to provide for an accumulation of assets comparable to the contractual
liabilities accruing under the Plan, the Sponsor may direct the Trustee in
writing to invest the assets held in the Trust to correspond to the hypothetical
investments made for Participants in accordance with their direction under the
Plan.

 


(D)          FUNDING MECHANISM


 

The Sponsor’s designation of available investment options under paragraphs
(a) and (b) above, the maintenance of accounts for each Plan Participant and the
crediting of investments to such accounts, and the exercise by Participants of
any powers relating to investments under this Section 5 are solely for the
purpose of providing a mechanism for measuring the obligation of the Sponsor to
any particular Participant under the applicable Plan.  As further provided in
this Agreement, no Participant or beneficiary will have any preferential claim
to or beneficial ownership interest in any asset or investment held in the
Trust, and the rights of any Participant and his or her beneficiaries under the
applicable Plan and this Agreement are solely those of an unsecured general
creditor of the Sponsor with respect to the benefits of the Participant under
the Plan.

 

4

--------------------------------------------------------------------------------


 


(E)          MUTUAL FUNDS


 

The Sponsor hereby acknowledges that it has received from the Trustee a copy of
the prospectus for each Mutual Fund selected by the Sponsor as a Plan investment
option.  Trust investments in Mutual Funds shall be subject to the following
limitations:

 

(i)                                    Execution of Purchases and Sales

 

Purchases and sales of Permissible Investments (other than for Exchanges) shall
be made on the date on which the Trustee receives from the Sponsor in good order
all information and documentation necessary to accurately effect such purchases
and sales (or in the case of a purchase, the subsequent date on which the
Trustee has received a wire transfer of funds necessary to make such purchase). 
Exchanges of Permissible Investments shall be made on the same Business Day that
the Trustee receives a proper direction if received before market close
(generally 4:00 p.m. eastern time); if the direction is received after market
close (generally 4:00 p.m. eastern time), the exchange shall be made the
following Business Day.

 

(ii)                                  Voting

 

At the time of mailing of notice of each annual or special stockholder’s meeting
of any Mutual Fund, the Trustee shall send a copy of the notice and all proxy
solicitation materials to the Sponsor, together with a voting direction form for
return to the Trustee or its designee.  The Trustee shall vote the shares held
in the Trust in the manner as directed by the Sponsor.  The Trustee shall not
vote shares for which it has received no corresponding directions from the
Sponsor.  The Sponsor shall also have the right to direct the Trustee as to the
manner in which all shareholder rights, other than the right to vote, shall be
exercised.  The Trustee shall have no duty to solicit directions from the
Sponsor.

 


(F)            TRUSTEE POWERS


 

The Trustee shall have the following powers and authority:

 

(i)                       Subject to paragraphs (b), (c) and (d) of this
Section 5, to sell, exchange, convey, transfer, or otherwise dispose of any
property held in the Trust, by private contract or at public auction.  No person
dealing with the Trustee shall be bound to see to the application of the
purchase money or other property delivered to the Trustee or to inquire into the
validity, expediency, or propriety of any such sale or other disposition.

 

(ii)                    To cause any securities or other property held as part
of the Trust to be registered in the Trustee’s own name, in the name of one or
more of its nominees, or in the Trustee’s account with the Depository Trust
Company of New York and to hold any investments in bearer form, but the books
and records of the Trustee shall at all times show that all such investments are
part of the Trust.

 

(iii)                 To keep that portion of the Trust in cash or cash balances
as the Sponsor or Administrator may, from time to time, deem to be in the best
interest of the Trust.

 

(iv)                To make, execute, acknowledge, and deliver any and all
documents of transfer or conveyance and to carry out the powers herein granted.

 

(v)                   To borrow funds from a bank or other financial institution
not affiliated with the Trustee in order to provide sufficient liquidity to
process Plan transactions in a timely fashion, provided that the cost of
borrowing shall be allocated in a reasonable fashion to the investment fund(s)
in need of liquidity.

 

(vi)                To settle, compromise, or submit to arbitration any claims,
debts, or damages due to or arising from the Trust; to commence or defend suits
or legal or administrative proceedings; to represent the Trust in all suits and
legal and administrative hearings; and to pay all reasonable expenses arising
from any such action, from the Trust if not paid by the Sponsor.

 

(vii)             To employ legal, accounting, clerical, and other assistance as
may be required in carrying out the provisions of this Agreement and to pay
their reasonable expenses and compensation from the Trust if not paid by the
Sponsor.

 

5

--------------------------------------------------------------------------------


 

(viii)          To do all other acts although not specifically mentioned herein,
as the Trustee may deem necessary to carry out any of the foregoing powers and
the purposes of the Trust.

 

Notwithstanding any powers granted to Trustee pursuant to this Trust Agreement
or to applicable law, Trustee shall not have any power that could give this
Trust the objective of carrying on a business and dividing the gains therefrom,
within the meaning of Section 301.7701-2 of the Procedure and Administrative
Regulations promulgated pursuant to the Internal Revenue Code.

 


6                 RECORDKEEPING AND ADMINISTRATIVE SERVICES TO BE PERFORMED


 


(A)          GENERAL

 

The Trustee shall perform those recordkeeping and administrative functions
described in the Service Agreement attached hereto.  These recordkeeping and
administrative functions shall be performed within the framework of the
Administrator’s written directions regarding the Plan’s provisions, guidelines
and interpretations.

 


(B)          ACCOUNTS

 

The Trustee shall keep accurate accounts of all investments, receipts,
disbursements, and other transactions hereunder, and shall report the value of
the assets held in the Trust as of the last day of each fiscal quarter of the
Plan and, if not on the last day of a fiscal quarter, the date on which the
Trustee resigns or is removed as provided in this Agreement or is terminated as
provided in this Agreement.  Within thirty (30) days following each Reporting
Date or within sixty (60) days in the case of a Reporting Date caused by the
resignation or removal of the Trustee, or the termination of this Agreement, the
Trustee shall file with the Administrator a written account setting forth all
investments, receipts, disbursements, and other transactions effected by the
Trustee between the Reporting Date and the prior Reporting Date, and setting
forth the value of the Trust as of the Reporting Date.  Except as otherwise
required under applicable law, upon the expiration of six (6) months from the
date of filing such account with the Administrator, the Trustee shall have no
liability or further accountability to anyone with respect to the propriety of
its acts or transactions shown in such account, except with respect to such acts
or transactions as to which the Sponsor shall within such six (6) month period
file with the Trustee written objections.

 


(C)          INSPECTION AND AUDIT

 

All records generated by the Trustee in accordance with paragraphs (a) and
(b) shall be open to inspection and audit, during the Trustee’s regular business
hours prior to the termination of this Agreement, by the Administrator or any
person designated by the Administrator.  Upon the resignation or removal of the
Trustee or the termination of this Agreement, the Trustee shall provide to the
Administrator, at no expense to the Sponsor, in the format regularly provided to
the Administrator, a statement of each Participant’s accounts as of the
resignation, removal, or termination, and the Trustee shall provide to the
Administrator or the Plan’s new recordkeeper such further records as are
reasonable, at the Sponsor’s expense.

 


(D)          EFFECT OF PLAN AMENDMENT

 

The Trustee’s provision of the recordkeeping and administrative services set
forth in this Section shall be conditioned on the Sponsor delivering to the
Trustee a copy of any amendment to the Plan as soon as administratively feasible
following the amendment’s adoption, and on the Administrator providing the
Trustee on a timely basis with all the information the Administrator deems
necessary for the Trustee to perform the recordkeeping and administrative
services and such other information as the Trustee may reasonably request.

 

6

--------------------------------------------------------------------------------


 


(E)          RETURNS, REPORTS AND INFORMATION


 

Except as set forth in the Service Agreement, the Administrator shall be
responsible for the preparation and filing of all returns, reports, and
information required of the Trust or Plan by law.  The Trustee shall provide the
Administrator with such information as the Administrator may reasonably request
to make these filings.  The Administrator shall also be responsible for making
any disclosures to Participants required by law.

 


7                 COMPENSATION AND EXPENSES

 

Sponsor shall pay to Trustee, within thirty (30) days of receipt of the
Trustee’s bill, the fees for services in accordance with the Service Agreement. 
All fees for services are specifically outlined in the Service Agreement and are
based on any assumptions identified therein.

 

All reasonable expenses of plan administration as shown on the Service
Agreement, as amended from time to time, shall be a charge against and paid from
the appropriate plan Participants’ accounts, except to the extent such amounts
are paid by the Plan Sponsor in a timely manner.

 

All expenses of the Trustee relating directly to the acquisition and disposition
of investments constituting part of the Trust, and all taxes of any kind
whatsoever that may be levied or assessed under existing or future laws upon or
in respect of the Trust or the income thereof, shall be a charge against and
paid from the appropriate Participants’ accounts.

 


8                 DIRECTIONS AND INDEMNIFICATION

 


(A)          IDENTITY OF ADMINISTRATOR


 

The Trustee shall be fully protected in relying on the fact that the
Administrator under the Plan is the individual or persons named as such above or
such other individuals or persons as the Sponsor may notify the Trustee in
writing.

 


(B)          DIRECTIONS FROM ADMINISTRATOR


 

Whenever the Administrator provides a direction to the Trustee, the Trustee
shall not be liable for any loss, or by reason of any breach, arising from the
direction if the direction is contained in a writing (or is oral and immediately
confirmed in a writing) signed by any individual whose name and signature have
been submitted (and not withdrawn) in writing to the Trustee by the
Administrator in the manner described in the Service Agreement, provided the
Trustee reasonably believes the signature of the individual to be genuine.  Such
direction may be made via electronic data transfer (“EDT”) in accordance with
procedures agreed to by the Administrator and the Trustee; provided, however,
that the Trustee shall be fully protected in relying on such direction as if it
were a direction made in writing by the Administrator.  The Trustee shall have
no responsibility to ascertain any direction’s (i) accuracy, (ii) compliance
with the terms of the Plan or any applicable law, or (iii) effect for tax
purposes or otherwise.

 


(C)          DIRECTIONS FROM PARTICIPANTS


 

The Trustee shall not be liable for any loss, which arises, from any
Participant’s exercise or non-exercise of rights under this Agreement over the
hypothetical assets in the Participant’s accounts.

 

7

--------------------------------------------------------------------------------


 


(D)          INDEMNIFICATION

 

The Sponsor shall indemnify the Trustee against, and hold the Trustee harmless
from, any and all loss, damage, penalty, liability, cost, and expense, including
without limitation, reasonable attorneys’ fees and disbursements, that may be
incurred by, imposed upon, or asserted against the Trustee by reason of any
claim, regulatory proceeding, or litigation arising from any act done or omitted
to be done by any individual or person with respect to the Plan or Trust,
excepting only any and all loss, etc., arising solely from the Trustee’s
negligence or bad faith.

 


(E)          SURVIVAL

 

The provisions of this Section 8 shall survive the termination of this
Agreement.

 


9                 RESIGNATION OR REMOVAL OF TRUSTEE

 


(A)          RESIGNATION AND REMOVAL.


 

(i)        The Trustee may resign at any time in accordance with the notice
provisions set forth below.

 

(ii)       The Sponsor may remove the Trustee at any time in accordance with the
notice provisions set forth below.

 


(B)          TERMINATION


 

This Agreement may be terminated at any time by the Sponsor upon prior written
notice to the Trustee in accordance with the notice provisions set forth below.

 


(C)          NOTICE PERIOD


 

In the event either party desires to terminate this Agreement or any Services
hereunder, the party shall provide at least sixty-(60) days prior written notice
of the termination date to the other party; provided, however, that the
receiving party may agree, in writing, to a shorter notice period.

 


(D)          TRANSITION ASSISTANCE


 

In the event of termination of this Agreement, if requested by Sponsor, Fidelity
shall assist Sponsor in developing a plan for the orderly transition of the Plan
Data, cash and assets then constituting the Trustee and Services provided by
Fidelity hereunder to Sponsor or its designee. Fidelity shall provide such
assistance for a period not extending beyond sixty (60) days from the
termination date of this Agreement.  Fidelity shall provide to Sponsor, or to
any person designated by Sponsor, at a mutually agreeable time, one file of the
Plan Data prepared and maintained by Fidelity in the ordinary course of
business, in Fidelity’s format.  Fidelity may provide other or additional
transition assistance as mutually determined for additional fees, which shall be
due and payable by the Sponsor prior to any termination of this Agreement.

 


(E)          FAILURE TO APPOINT SUCCESSOR


 

If, by the termination date, the Sponsor has not notified the Trustee in writing
as to the individual or entity to which the assets and cash are to be
transferred and delivered, the Trustee may bring an appropriate action or
proceeding for leave to deposit the assets and cash in a court of competent
jurisdiction.  The Trustee shall be reimbursed by the Sponsor for all costs and
expenses of the action or proceeding including, without limitation, reasonable
attorneys’ fees and disbursements.

 

8

--------------------------------------------------------------------------------


 


10          SUCCESSOR TRUSTEE

 


(A)          APPOINTMENT


 

If the office of Trustee becomes vacant for any reason, the Sponsor may in
writing appoint a successor trustee under this Agreement.  The successor trustee
shall have all of the rights, powers, privileges, obligations, duties,
liabilities, and immunities granted to the Trustee under this Agreement.  The
successor trustee and predecessor trustee shall not be liable for the acts or
omissions of the other with respect to the Trust.

 


(B)          ACCEPTANCE


 

When the successor trustee accepts its appointment under this Agreement, title
to and possession of the Trust assets shall immediately vest in the successor
trustee without any further action on the part of the predecessor trustee.  The
predecessor trustee shall execute all instruments and do all acts that
reasonably may be necessary or reasonably may be requested in writing by the
Sponsor or the successor trustee to vest title to all Trust assets in the
successor trustee or to deliver all Trust assets to the successor trustee.

 


(C)          CORPORATE ACTION


 

Any successor of the Trustee or successor trustee, through sale or transfer of
the business or trust department of the Trustee or successor trustee, or through
reorganization, consolidation, or merger, or any similar transaction, shall,
upon consummation of the transaction, become the successor trustee under this
Agreement.

 


11          RESIGNATION, REMOVAL, AND TERMINATION NOTICES

 

All notices of resignation, removal, or termination under this Agreement must be
in writing and mailed to the party to which the notice is being given by
certified or registered mail, return receipt requested, to the Sponsor at the
address designated in the Service Agreement, and to the Trustee c/o John M.
Kimpel, Fidelity Investments, 82 Devonshire Street, F7A, Boston, Massachusetts
02109, or to such other addresses as the parties have notified each other of in
the foregoing manner.

 


12          DURATION


 

This Trust shall continue in effect without limit as to time, subject, however,
to the provisions of this Agreement relating to amendment, modification, and
termination thereof.

 


13          INSOLVENCY OF SPONSOR


 

(a)                      Trustee shall cease disbursement of funds for payment
of benefits to Participants and their beneficiaries if the Sponsor is
Insolvent.  Sponsor shall be considered “Insolvent” for purposes of this Trust
Agreement if (i) Sponsor is unable to pay its debts as they become due, or
(ii) Sponsor is subject to a pending proceeding as a debtor under the United
States Bankruptcy Code.

 

(b)                   All times during the continuance of this Trust, the
principal and income of the Trust shall be subject to claims of general
creditors of the Sponsor under federal and state law as set forth below.

 

9

--------------------------------------------------------------------------------


 

(i)                      The Board of Directors and the Chief Executive Officer
of the Sponsor shall have the duty to inform Trustee in writing of Sponsor’s
Insolvency.  If a person claiming to be a creditor of the Sponsor alleges in
writing to Trustee that Sponsor has become Insolvent, Trustee shall determine
whether Sponsor is Insolvent and, pending such determination, Trustee shall
discontinue disbursements for payment of benefits to Participants or their
beneficiaries.

 

(ii)                   Unless Trustee has actual knowledge of Sponsor’s
Insolvency, or has received notice from Sponsor or a person claiming to be a
creditor alleging that Sponsor is Insolvent, Trustee shall have no duty to
inquire whether Sponsor is Insolvent.  Trustee may in all events rely on such
evidence concerning Sponsor’s solvency as may be furnished to Trustee and that
provides Trustee with a reasonable basis for making a determination concerning
Sponsor’s solvency.

 

(iii)                If at any time Trustee has determined that Sponsor is
Insolvent, Trustee shall discontinue disbursements for payments to Participants
or their beneficiaries and shall hold the assets of the Trust for the benefit of
Sponsor’s general creditors.  Nothing in this Trust Agreement shall in any way
diminish any rights of Participants or their beneficiaries to pursue their
rights as general creditors of Sponsor with respect to benefits due under the
Plan or otherwise.

 

(iv)               Trustee shall resume disbursement for the payment of benefits
to Plan Participants or their beneficiaries in accordance with this Agreement
only after Trustee has determined that Sponsor is not Insolvent (or is no longer
Insolvent).

 

(c)                    Provided that there are sufficient assets, if Trustee
discontinues the payment of benefits from the Trust pursuant to (a) hereof and
subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to
Participants or their beneficiaries under the terms of the Plan for the period
of such discontinuance, less the aggregate amount of any payments made to
Participants or their beneficiaries by Sponsor in lieu of the payments provided
for hereunder during any such period of discontinuance.

 


14          AMENDMENT OR MODIFICATION


 

This Agreement may be amended or modified at any time and from time to time only
by an instrument executed by both the Sponsor and the Trustee.

 


15          ELECTRONIC SERVICES


 

(a)                      The Trustee may provide communications and services
(“Electronic Services”) and/or software products (“Electronic Products”) via
electronic media, including, but not limited to Fidelity Plan Sponsor
WebStation.  The Sponsor and its agents agree to use such Electronic Services
and Electronic Products only in the course of reasonable administration of or
participation in the Plan and to keep confidential and not publish, copy,
broadcast, retransmit, reproduce, commercially exploit or otherwise re
disseminate the Electronic Products or Electronic Services or any portion
thereof without the Trustee’s written consent, except, in cases where Trustee
has specifically notified the Sponsor that the Electronic Products or Services
are suitable for delivery to Sponsor’s Participants, for non-commercial personal
use by Participants or beneficiaries with respect to their participation in the
Plan or for their other retirement planning purposes.

 

(b)                     The Sponsor shall be responsible for installing and
maintaining all Electronic Products, (including any programming required to
accomplish the installation) and for displaying any and all content associated
with Electronic Services on its computer network and/or intranet so that such
content will appear exactly as it appears when delivered to Sponsor.  All
Electronic Products and Services shall be clearly identified as originating from
the Trustee or its affiliate.  The Sponsor shall promptly remove Electronic
Products or

 

10

--------------------------------------------------------------------------------


 

Services from its computer network and/or intranet, or replace the Electronic
Products or Services with updated products or services provided by the Trustee,
upon written notification (including written notification via facsimile) by the
Trustee.

 

(c)                    All Electronic Products shall be provided to the Sponsor
without any express or implied legal warranties or acceptance of legal liability
by the Trustee, and all Electronic Services shall be provided to the Sponsor
without acceptance of legal liability related to or arising out of the
electronic nature of the delivery or provision of such Services.  Except as
otherwise stated in this Agreement, no rights are conveyed to any property,
intellectual or tangible, associated with the contents of the Electronic
Products or Services and related material. The Trustee hereby grants to the
Sponsor a non-exclusive, non-transferable revocable right and license to use the
Electronic Products and Services in accordance with the terms and conditions of
this Agreement.

 

(d)                   To the extent that any Electronic Products or Services
utilize Internet services to transport data or communications, the Trustee will
take, and Sponsor agrees to follow, reasonable security precautions, however,
the Trustee disclaims any liability for interception of any such data or
communications. The Trustee reserves the right not to accept data or
communications transmitted via electronic media by the Sponsor or a third party
if it determines that the media does not provide adequate data security, or if
it is not administratively feasible for the Trustee to use the data security
provided. The Trustee shall not be responsible for, and makes no warranties
regarding access, speed or availability of Internet or network services, or any
other service required for electronic communication.  The Trustee shall not be
responsible for any loss or damage related to or resulting from any changes or
modifications to the Electronic Products or Services after delivering it to the
Sponsor.

 


16          GENERAL


 


(A)          PERFORMANCE BY TRUSTEE, ITS AGENTS OR AFFILIATES


 

The Sponsor acknowledges and authorizes that the services to be provided under
this Agreement shall be provided by the Trustee, its agents or affiliates,
including but not limited to Fidelity Investments Institutional Operations
Company, Inc. or its successor, and that certain of such services may be
provided pursuant to one or more other contractual agreements or relationships.

 


(B)          ENTIRE AGREEMENT

 

This Agreement contains all of the terms agreed upon between the parties with
respect to the subject matter hereof.

 


(C)          WAIVER

 

No waiver by either party of any failure or refusal to comply with an obligation
hereunder shall be deemed a waiver of any other or subsequent failure or refusal
to so comply.

 


(D)          SUCCESSORS AND ASSIGNS

 

The stipulations in this Agreement shall inure to the benefit of, and shall
bind, the successors and assigns of the respective parties.

 


(E)          PARTIAL INVALIDITY


 

If any term or provision of this Agreement or the application thereof to any
person or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable,

 

11

--------------------------------------------------------------------------------


 

shall not be affected thereby, and each term and provision of this Agreement
shall be valid and enforceable to the fullest extent permitted by law.

 


(F)            SECTION HEADINGS

 

The headings of the various sections and subsections of this Agreement have been
inserted only for the purposes of convenience and are not part of this Agreement
and shall not be deemed in any manner to modify, explain, expand or restrict any
of the provisions of this Agreement.

 


17          ASSIGNMENT

 

This Agreement, and any of its rights and obligations hereunder, may not be
assigned by any party without the prior written consent of the other party(ies),
and such consent may be withheld in any party’s sole discretion. 
Notwithstanding the foregoing, Trustee may assign this Agreement in whole or in
part, and any of its rights and obligations hereunder, to a subsidiary or
affiliate of Trustee without consent of the Sponsor.  All provisions in this
Agreement shall extend to and be binding upon the parties hereto and their
respective successors and permitted assigns.

 


18          FORCE MAJEURE

 

No party shall be deemed in default of this Agreement to the extent that any
delay or failure in performance of its obligation(s) results, without its fault
or negligence, from any cause beyond its reasonable control, such as acts of
God, acts of civil or military authority, embargoes, epidemics, war, riots,
insurrections, fires, explosions, earthquakes, floods, unusually severe weather
conditions, power outages or strikes.  This clause shall not excuse any of the
parties to the Agreement from any liability which results from failure to have
in place reasonable disaster recovery and safeguarding plans adequate for
protection of all data each of the parties to the Agreement are responsible for
maintaining for the Plan.

 


19          CONFIDENTIALITY


 

Both parties to this Agreement recognize that in the course of implementing and
providing the services described herein, each party may disclose to the other
confidential information.  All such confidential information, individually and
collectively, and other proprietary information disclosed by either party shall
remain the sole property of the party disclosing the same, and the receiving
party shall have no interest or rights with respect thereto if so designated by
the disclosing party to the receiving party.  Each party agrees to maintain all
such confidential information in trust and confidence to the same extent that it
protects its own proprietary information, and not to disclose such confidential
information to any third party without the written consent of the other party. 
Each party further agrees to take all reasonable precautions to prevent any
unauthorized disclosure of confidential information.  In addition, each party
agrees not to disclose or make public to anyone, in any manner, the terms of
this Agreement, except as required by law, without the prior written consent of
the other party.

 

12

--------------------------------------------------------------------------------


 


20          GOVERNING LAW

 


(A)          MASSACHUSETTS LAW CONTROLS


 

This Agreement is being made in the Commonwealth of Massachusetts, and the Trust
shall be administered as a Massachusetts trust.  The validity, construction,
effect, and administration of this Agreement shall be governed by and
interpreted in accordance with the laws of the Commonwealth of Massachusetts,
except to the extent those laws are superseded under Section 514 of ERISA.

 


(B)          TRUST AGREEMENT CONTROLS

 

The Trustee is not a party to the Plan, and in the event of any conflict between
the provisions of the Plan and the provisions of this Agreement, the provisions
of this Agreement shall control.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the day and year first above written.

 

Plan Sponsor Name:

 

   dj Orthopedics, LLC

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

FIDELITY MANAGEMENT TRUST COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Date:

 

 

14

--------------------------------------------------------------------------------


 

  IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized officers as of the day and year first above
written.

 

Plan Sponsor Name:

 

   dj Orthopedics, LLC

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

FIDELITY MANAGEMENT TRUST COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Date:

 

 

15

--------------------------------------------------------------------------------